Case 2:20-cv-00014-JPJ-PMS Document 23 Filed 11/23/20 Page 1 of 1 Pageid#: 107




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

 MELINDA SCOTT,                             )
                                            )
                 Plaintiff,                 )     Case No. 2:20CV00014
                                            )
 v.                                         )            ORDER
                                            )
 WISE COUNTY DEPARTMENT OF                  )     By: James P. Jones
 SOCIAL SERVICES, ET AL.,                   )     United States District Judge
                                            )
                 Defendants.                )


      It appearing proper, it is ORDERED as follows:

      1.    The Motion to Join in Defendants, ECF No. 22, is DENIED; and

      2.    The Notice and Request for Breastfeeding Accommodation, ECF No.

 21, is GRANTED.

                                         ENTER: November 23, 2020

                                         /s/ JAMES P. JONES
                                         United States District Judge
